Citation Nr: 0710592	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-05 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability, including as secondary to service connected left 
knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1975 to September 1979. This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2001 rating decision by the Winston-Salem Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In November 
2004, a Travel Board hearing was held before the undersigned; 
a transcript of that hearing is of record.  In January 2005 
the case was remanded to the RO for further development.    

A November 2002 rating decision (with notice to the veteran 
the following month) denied service connection for a low back 
disability as secondary to a service connected left knee 
disability.  The veteran did not timely file a notice of 
disagreement with that determination, and it became final.  
At the November 2004 Board hearing, his representative raised 
the matter again and in the January 2005 Remand, the Board 
referred the matter to the RO appropriate action.  As it does 
not appear that the RO has revisited this matter, it is again 
referred to the RO for appropriate action.    

Service connection for a right knee disability was previously 
denied by an unappealed rating decision in January 1994.  As 
that earlier decision considered only direct, and not 
secondary, service connection, and as the veteran now 
specifically asserts a secondary service connection theory of 
entitlement, the Board finds that the current claim is 
distinct from that previously denied, and that de novo review 
is appropriate.  


FINDING OF FACT

The veteran's current right knee disability was not 
manifested in service; arthritis of the right knee was not 
manifested in the first postservice year; and the right knee 
disability is not shown to have been caused, or aggravated to 
a quantifiable degree, by the veteran's service connected 
left knee disability.    


CONCLUSION OF LAW

Service connection for right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(as in effect prior to and from revision effective October 
10, 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that that VA 
was responsible for obtaining relevant records from any 
federal agency, and that VA would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  Additionally, this letter advised the 
veteran to submit any evidence in his possession pertaining 
to his claim.  The October 2001 rating decision, a January 
2003 statement of the case (SOC) and a subsequent December 
2005 supplemental SOC provided the text of applicable 
regulations and explained what the evidence showed and why 
the claim was denied.   Although the veteran was not provided 
notice regarding criteria for rating the disability at issue 
and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) such notice would only be 
relevant if the benefit sought were being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and SSOC and to supplement the 
record after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with orthopedic examinations and the Board also 
obtained an expert medical opinion from an Orthopedic 
Surgeon.  The veteran has not identified any additional 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

Service medical records reveal that on April 1975 service 
enlistment examination the lower extremities were normal; it 
was noted that the veteran underwent right medial 
meniscectomy without sequelae in 1971.  A June 1975 (still 
pre-service) report by a former treating physician of the 
veteran, Dr. M, shows that the veteran had surgery on his 
right knee in July 1972 and did well following surgery with 
no significant symptoms until December 1974, when he suffered 
a sustained strain of the ligamentous structures of the right 
knee.  Dr. M had not seen the veteran for his right knee 
after December 1974.  Dr. M commented that he believed the 
veteran should be able to participate in the vigorous 
physical activity required by active military service.  In 
May 1976 the veteran saw medical personnel with complaints of 
pain around the kneecaps from playing basketball.  
Examination was negative for any ligament or cartilage 
damage, and the veteran was advised to decrease the amount of 
exercise.  In June 1976 the veteran complained of pain in 
both knees and weakness climbing and descending stairs.  He 
indicated that his knees seemed to give out on him when he 
went to bed at night and when he got up in the morning.  The 
diagnostic impression was blocking of the patella due to old 
knee operation.  In July 1977 the veteran underwent left knee 
meniscectomy (residuals of which are service connected).  On 
service separation examination the lower extremities were 
normal.

A February 1981 progress note from Dr. M showed that the 
veteran slipped on steps at work and fell, twisting his right 
knee.  He had had only minor pain since and said it was 
rather diffusely within the knee, no more medial than 
lateral.  It was aggravated by both movement and weight 
bearing, but he had no particular difficulty with weight 
bearing.  On examination he walked with no limp and had full 
range of motion.  The diagnostic impression was sprain with 
effusion.  An April 1981 follow up note shows the veteran was 
still complaining of right knee pain.  A month or so prior he 
switched shifts at work to one that required more walking and 
standing, and since that time he had a bit more discomfort in 
his right knee as well as swelling.  On examination he had a 
slight pivot shift.  

A December 1991 progress note from Dr. M reveals that the 
veteran reported that two months prior he had been playing 
basketball and banged his right knee against an opponent's 
knee.  He'd had anterior pain since then, more than usual.  
He also indicated that both knees had a tendency to ache 
after prolonged immobility or with weather changes and had 
done so for years.  On examination the veteran was noted to 
be considerably overweight; he had bilateral slight genu 
varum without significant lateral thrust on weight bearing, 
and had a symmetrical gait.  The diagnostic impression was 
simply an articular contusion.  An October 1993 note from Dr. 
M indicates that he had done a right knee open medial 
meniscectomy in 1972, and notes that the veteran subsequently 
underwent open left knee meniscectomy in the military.  As a 
result he developed significant degenerative changes in the 
medial compartment of both knees, with marked narrowing of 
the medial joint space bilaterally and margin osteophyte 
formation.  The veteran's prognosis was for gradually 
progressive degeneration of both knees that would ultimately 
require bilateral total knee replacement.  

A November 1996 letter from Dr. M indicates that the 
veteran's right knee was no doubt aggravated by the 
additional stress of altered weight bearing due to his 
arthritic left knee.  

On March 2001 VA examination, the diagnosis was degenerative 
disease, right knee, post injury and meniscectomy.  The 
veteran indicated that he injured his right knee running in 
service and then developed swelling and so much pain that he 
came to have a medial meniscectomy by arthrotomy in Orlando, 
Florida.  The examiner found that there was no indication 
that the left knee disability had any cause and effect 
relationship with the right knee.  It was noted that the 
veteran had maintained good posture throughout, and did not 
throw undue weight on either knee from the other.    

A March 2003 private progress note from Dr. J indicates that 
there is a possibility that altered gait and protected weight 
bearing for the left knee could impact [on] underlying 
pathology in the right knee.  

At the November 2004 Travel Board hearing the veteran 
testified that after he had surgery on his left knee, his 
right knee became the weight bearing knee.  He asserted that 
over a period of time this caused degeneration of the right 
knee. 

On July 2005 VA examination the examiner opined that it was 
at least as likely as not that the veteran's right knee 
disability was caused by his right knee meniscectomy in high 
school prior to naval service.  The examiner further opined 
that the veteran's pain would have been aggravated by his 
service connected left knee disability but that the 
progression of his right knee disability would not have been 
aggravated by the left knee disability.  

A February 2006 private knee examination produced a 
diagnostic impression of bilateral severe patellofemoral 
compartmental arthritis.  
The Board sought an advisory medical opinion in this matter, 
and received a September 2006 response from a VA Chief of 
Orthopedic Surgery.  The consulting surgeon noted that the 
veteran underwent a right knee medial meniscectomy prior to 
active duty, and expressed an opinion that the natural 
history of the right knee following partial meniscectomy and 
over a long period of time, during at least a portion of 
which the veteran had morbid obesity, was simply the natural 
progression of disease following the right knee injury.  The 
surgeon did not feel that the left knee injury [disability] 
contributed in a significant degree to the development of 
osteoarthritis in the right knee, which had been injured and 
operated upon prior to the veteran's active service.  He 
added that the left knee injury was far less than 50 percent 
of the cause of progression of arthritis in the right knee.  
Because it was unclear from this opinion whether any 
quantifiable portion of the veteran's right knee disability 
was due to aggravation resulting from his left knee 
disability, the Board sought further clarification.  In a 
February 2007 addendum, the consulting surgeon indicated that 
he did not believe that any quantifiable portion of the 
veteran's current right knee disability was due to his 
service connected left knee disability.     

III. Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

A disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to 
incorporate the analysis by the Court in Allen.  The revised 
38 C.F.R. § 3.310 provides, in essence, that in an 
aggravation secondary service connection scenario, there must 
be medical evidence establishing a baseline level of severity 
of disability prior to when aggravation occurred, as well as 
medical evidence showing the level of increased disability 
after the aggravation occurred.  Notably, the veteran is not 
prejudiced by the Board's initial discussion of this 
regulation in the analysis below, as it merely codifies the 
analysis required under case law, and does not introduce 
novel analysis concepts. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is clear from the record that the veteran has a right knee 
disability.  However, the evidence does not show that the 
current right knee disability was manifest in service, or 
that right knee arthritis was manifested in the first 
postservice year.  On service entrance it was noted that the 
veteran had a pre-service right knee medial meniscectomy 
surgery.  While he apparently had some right knee pain during 
service, there is no competent evidence that any pathology 
was superimposed during service on the pre-existing right 
knee pathology.  On service separation examination, the lower 
extremities were found to be normal.  Consequently, the 
evidence does not support a finding that any current right 
knee pathology was incurred during service.  Additionally, 
there is no medical evidence of record directly connecting 
the veteran's current right disability to an event or injury 
in service.  Furthermore, there is no competent evidence of 
arthritis being manifested in the first postservice year.  
Consequently direct service connection for the right knee 
disability (including for arthritis of the knee as a 
presumptive disease) is not warranted.  While he may believe 
that his right knee disability is directly related to an 
event or injury in service, as a layperson, his beliefs are 
not competent evidence of a medical diagnosis or nexus.  
"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Regarding secondary service connection, there is conflicting 
medical evidence as to whether the veteran's service 
connected left knee disability aggravated his current right 
knee disability.  A November 1996 letter from Dr. M indicated 
that the veteran's right knee was no doubt aggravated by the 
additional stress of altered weight bearing on the left knee 
and a March 2003 note from Dr. J indicates there is a 
possibility that altered gait and protected weight bearing 
for the left knee could impact underlying pathology in the 
right knee.  While the July 2005 VA examiner specifically 
found that the progression of the veteran's right knee 
disability would not have been aggravated by the left knee 
disability, he indicated that the veteran's pain would have 
been aggravated by his left knee disability.  

On the other hand, a March 2001 VA examiner found no 
indication that the left knee disability had any cause and 
effect relationship with the right knee disability (as the 
veteran had maintained good posture throughout and did not 
throw undue weight on either knee one from the other).  Dr. 
M, a VA Chief of Orthopedic Surgery, specifically opined that 
no quantifiable portion of the veteran's right knee 
disability was due to his left knee disability, finding that 
the history of the right knee following pre-service partial 
meniscectomy over a long period of time (at least some 
complicated by the factor of morbid obesity) was simply the 
natural progression of disease following the pre-service 
right knee injury and surgery.  

The November 1996 opinion definitely supports a theory of 
aggravation; however, it does not quantify any degree of 
disability due to aggravation, and thus is insufficiently 
probative in this matter.  The March 2003 opinion is 
equivocal; it indicates only that there is a possibility of 
aggravation caused by the left knee disability.  The use of 
the word "possible" makes the examiner's statement 
speculative in nature and thus not truly supportive.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative).  The July 
2005 VA examiner's opinion is not truly supportive of the 
veteran's claim, as it indicates that the progression of the 
right knee disability (i.e., increase in pathology) would not 
have been aggravated by the left knee disability.   While it 
attributes increased pain to the left knee disability, pain 
alone, without a diagnosis of underlying malady or condition 
(here increased pathology) is not a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  

The two opinions that oppose the theory that the veteran's 
service connected left knee disability aggravated his right 
knee disability are unequivocal and have clear supporting 
rationales, making them highly probative.  The March 2001 VA 
examiner found that there was no indication that the left 
knee disability had aggravated the right and based this 
conclusion on the results of his physical examination, which 
specifically found that the veteran  maintained good posture 
throughout and did not throw undue weight on either knee.  
The consulting VA orthopedic surgeon specifically found that 
no quantifiable portion of the veteran's right knee 
disability was due to his left knee disability, as the 
current condition of the right knee was consistent with 
normal progression of the pre-service right knee injury and 
surgery followed by a long period of time, during part of 
which the veteran was morbidly obese.   

Given that the opinions against the veteran's claim are 
highly probative, and that the opinions supporting his claim 
of secondary service connection are generally expressed in 
equivocal terms, and where not, do not quantify the degree of 
disability due to aggravation (or provide rationale 
addressing that the veteran had not shown altered gait or the 
impact of the nonservice-connected related factor of 
obesity), the Board concludes that the preponderance of the 
evidence is against a finding that any quantifiable portion 
of right knee disability is due to aggravation from the 
veteran's service connected left knee disability.  
Consequently, secondary service connection for the right knee 
disability is not warranted.  


ORDER

Service connection for right knee disability, including as 
secondary to service connected left knee disability, is 
denied.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


